Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/05/2022 have been fully considered but they are not persuasive.
Claims 1-3 are cancelled.
Claim 4 is in the same non-compliant form, consisting of multiple sentences and having been rejected in the final office action. 
The remaining claims 5-17 are new and have not been entered as it is after final.  The discussion below is to assist the pro se applicant, but does not imply the claims have been entered. 
Claims 5-7 and 9-17 are newly added claims depending from claim 4 and will not be considered at this time as it is after final and they depend from a rejected claim.
Claim 8 is a new independent claim, and while it has not been entered, it is of proper formatting being one sentence and not appearing to have any clarity issues. 
While multiple references are argued, the ones currently relied upon are only Tu and Chang [Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US2014/0301562) in view of Chang (US 2014/0018016).]
The primary reference Tu does not seem to be addressed at all in the response.  
The secondary reference is not referred to as it is combined with the primary but as separately from the combination in which it is used. 

There does not appear to be anything immediately recognizable as allowable, or anything the examiner can suggest to make it allowable currently.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.


/LEWIS G WEST/            Primary Examiner, Art Unit 2648